Exhibit 10.1

 

EXECUTION COPY

 

 

 

SALE AGREEMENT

 

 

Dated as of November 23, 2004

 

 

by and among

 

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

as a Seller

 

 

and

 

 

 

STONE RECEIVABLES CORPORATION

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

 

 

Section 1.1

 

Definitions

 

 

 

 

 

 

 

Section 1.2

 

Rules of Construction

 

 

 

 

 

 

ARTICLE II

SALE AND CONTRIBUTION OF RECEIVABLES

 

 

 

 

 

 

 

Section 2.1

 

Sale and Contribution of Receivables

 

 

 

 

 

 

 

Section 2.2

 

Purchase Price

 

 

 

 

 

 

 

Section 2.3

 

No Repurchase

 

 

 

 

 

 

 

Section 2.4

 

Rebates, Adjustments, Returns and Reductions, Modifications

 

 

 

 

 

 

 

Section 2.5

 

Reimbursement

 

 

 

 

 

 

 

Section 2.6

 

Certain Allocations

 

 

 

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

 

 

 

 

 

 

 

Section 3.1

 

Conditions to Initial SA Transfer

 

 

 

 

 

 

 

Section 3.2

 

Conditions to all Purchases

 

 

 

 

 

 

 

Section 3.3

 

Conditions to all Sales

 

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

 

 

Section 4.1

 

Representations and Warranties of Sellers

 

 

 

 

 

 

 

Section 4.2

 

Affirmative Covenants of Seller

 

 

 

 

 

 

 

Section 4.3

 

Negative Covenants of Seller

 

 

 

 

 

 

 

Section 4.4

 

Representations and Warranties of SRC

 

 

 

 

 

 

 

Section 4.5

 

Covenants of SRC

 

 

 

 

 

 

ARTICLE V

PURCHASE TERMINATION EVENTS

 

 

 

 

 

 

 

Section 5.1

 

Purchase Termination Events

 

 

 

 

 

 

ARTICLE VI [a04-14048_1ex10d1.htm#ArticleVi]

INDEMNIFICATION [a04-14048_1ex10d1.htm#ArticleVi]

 

 

 

 

 

 

 

Section 6.1 [a04-14048_1ex10d1.htm#Section6_1]

 

Costs and Expenses [a04-14048_1ex10d1.htm#Section6_1]

 

 

 

 

 

 

 

Section 6.2 [a04-14048_1ex10d1.htm#Section6_2]

 

Indemnification [a04-14048_1ex10d1.htm#Section6_2]

 

 

 

 

 

 

 

Section 6.3 [a04-14048_1ex10d1.htm#Section6_3]

 

No Indirect or Consequential Damages [a04-14048_1ex10d1.htm#Section6_3]

 

 

 

 

 

 

ARTICLE VII [a04-14048_1ex10d1.htm#ArticleVii]

MISCELLANEOUS [a04-14048_1ex10d1.htm#ArticleVii]

 

 

 

 

 

 

 

Section 7.1 [a04-14048_1ex10d1.htm#Section7_1]

 

Notices [a04-14048_1ex10d1.htm#Section7_1]

 

 

 

 

 

 

 

Section 7.2 [a04-14048_1ex10d1.htm#Section7_2]

 

No Waiver; Remedies [a04-14048_1ex10d1.htm#Section7_2]

 

 

 

 

 

 

 

Section 7.3 [a04-14048_1ex10d1.htm#Section7_3]

 

Successors and Assigns [a04-14048_1ex10d1.htm#Section7_3]

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Section 7.4 [a04-14048_1ex10d1.htm#Section7_4]

 

Termination; Survival of Obligations [a04-14048_1ex10d1.htm#Section7_4]

 

 

 

 

 

 

 

Section 7.5 [a04-14048_1ex10d1.htm#Section7_5]

 

Survival [a04-14048_1ex10d1.htm#Section7_5]

 

 

 

 

 

 

 

Section 7.6 [a04-14048_1ex10d1.htm#Section7_6]

 

Complete Agreement; Modification of Agreement [a04-14048_1ex10d1.htm#Section7_6]

 

 

 

 

 

 

 

Section 7.7 [a04-14048_1ex10d1.htm#Section7_7]

 

Amendments and Waivers [a04-14048_1ex10d1.htm#Section7_7]

 

 

 

 

 

 

 

Section 7.8 [a04-14048_1ex10d1.htm#Section7_8]

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
[a04-14048_1ex10d1.htm#Section7_8]

 

 

 

 

 

 

 

Section 7.9 [a04-14048_1ex10d1.htm#Section7_9]

 

Counterparts [a04-14048_1ex10d1.htm#Section7_9]

 

 

 

 

 

 

 

Section 7.10 [a04-14048_1ex10d1.htm#Section7_10]

 

Severability [a04-14048_1ex10d1.htm#Section7_10]

 

 

 

 

 

 

 

Section 7.11 [a04-14048_1ex10d1.htm#Section7_11]

 

Section Titles [a04-14048_1ex10d1.htm#Section7_11]

 

 

 

 

 

 

 

Section 7.12 [a04-14048_1ex10d1.htm#Section7_12]

 

No Setoff [a04-14048_1ex10d1.htm#Section7_12]

 

 

 

 

 

 

 

Section 7.13 [a04-14048_1ex10d1.htm#Section7_13]

 

Confidentiality [a04-14048_1ex10d1.htm#Section7_13]

 

 

 

 

 

 

ARTICLE VIII [a04-14048_1ex10d1.htm#ArticleViii]

ADDITION AND REMOVAL OF SELLERS [a04-14048_1ex10d1.htm#ArticleViii]

 

 

 

 

 

 

 

Section 8.1 [a04-14048_1ex10d1.htm#Section8_1]

 

Addition of Sellers [a04-14048_1ex10d1.htm#Section8_1]

 

 

 

 

 

 

 

Section 8.2 [a04-14048_1ex10d1.htm#Section8_2]

 

Termination of Sellers [a04-14048_1ex10d1.htm#Section8_2]

 

 

 

 

 

 

 

 

 

Schedule 4.1(k) [a04-14048_1ex10d1.htm#Lockboxes]

 

Lockboxes [a04-14048_1ex10d1.htm#Lockboxes]

 

 

 

 

 

 

Schedule 4.1(m) [a04-14048_1ex10d1.htm#OfficesQualificationToDoB]

 

Offices; Qualification to do Business
[a04-14048_1ex10d1.htm#OfficesQualificationToDoB]

 

 

 

 

 

 

Schedule 4.1(p) [a04-14048_1ex10d1.htm#UccInformation]

 

UCC Information [a04-14048_1ex10d1.htm#UccInformation]

 

 

 

 

 

 

 

 

 

 

 

Exhibit A [a04-14048_1ex10d1.htm#FormOfShorttermN]

 

Form of Short-Term Note [a04-14048_1ex10d1.htm#FormOfShorttermN]

 

 

 

 

 

 

Exhibit B [a04-14048_1ex10d1.htm#FormOfAdditionalSellerSupple]

 

Form of Additional Seller Supplement
[a04-14048_1ex10d1.htm#FormOfAdditionalSellerSupple]

 

 

ii

--------------------------------------------------------------------------------


 

This SALE AGREEMENT (this “Agreement” or this “Sale Agreement”) is entered into
as of November 23, 2004, by and among SMURFIT-STONE CONTAINER ENTERPRISES, INC.,
a Delaware corporation (“SSCE”), as a Seller (a “Seller” and, collectively with
each other Seller that becomes a party hereto, “Sellers”), and STONE RECEIVABLES
CORPORATION, a Delaware corporation (“SRC”).

 

In consideration of the premises and the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1                                      Definitions.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in Annex A to the Master Indenture, dated as of November 23, 2004 (the “Master
Indenture”), by and between SSCE Funding, LLC, a Delaware limited liability
company, as issuer, and Deutsche Bank Trust Company Americas, as indenture
trustee.

 

Section 1.2                                      Rules of Construction.  For
purposes of this Agreement, the rules of construction set forth in Section 1.2
of the Master Indenture shall govern.  All Annexes, Exhibits and Schedules
hereto are incorporated herein by reference and, taken together with this
Agreement, shall constitute but a single agreement.

 

ARTICLE II

SALE AND CONTRIBUTION OF RECEIVABLES

 

Section 2.1                                      Sale and Contribution of
Receivables.  (a) Subject to the terms and conditions hereof, each Seller shall
sell, transfer and assign, or in the case of SSCE (and in SSCE’s discretion),
contribute, on the date hereof (or the related Seller Addition Date for such
Seller) to SRC without recourse (except as expressly provided herein), and SRC
shall acquire each Seller’s right, title and interest in, all Receivables (other
than Excluded Receivables) reflected on the Daily Report for such SA Transfer
Date and all SA Transferred Assets relating thereto.  The Daily Report for the
SA Transfer Date occurring on the date hereof shall specify the amount of SA
Receivables contributed to SRC on such SA Transfer Date.

 

(b)                                 Subsequent Sales and Contributions.  Subject
to the terms and conditions hereof, on each day following the date hereof (or,
with respect to any Seller that becomes a Seller after the Closing Date, the
related Seller Addition Date), each Seller shall sell, transfer and assign, or
in the case of SSCE (and in SSCE’s discretion), contribute to SRC, and SRC shall
acquire from each Seller, all of the Receivables (other than Excluded
Receivables) and the SA Transferred Assets related to all of the Receivables
(other than Excluded Receivables) owned by such Seller on such day and not
previously sold hereunder.  Each SA Transfer shall be made without recourse to
the applicable Seller except as specifically provided herein.  All sales by
Sellers hereunder shall cease on the

 

--------------------------------------------------------------------------------


 

Agreement Termination Date.  Each Daily Report shall specify the amount of SA
Receivables contributed to SRC on the related SA Transfer Date.

 

(c)                                  Computer Files.  On or before each SA
Transfer Date, as appropriate, Sellers shall indicate in their respective
computer files that the SA Transferred Assets have been sold to SRC pursuant to
this Agreement by so identifying such SA Transferred Assets with an appropriate
notation.

 

(d)                                 Confirmation of Transfer.  As further
confirmation of the transfer of the SA Receivables, each Seller agrees as
follows, and it is understood and agreed that SRC shall have the following
rights:

 

(i)                                     each Seller shall, upon SRC’s written
request and at such Seller’s expense, (A) assemble all of such Seller’s
documents, instruments and other records (including credit files and computer
tapes or disks) that (1) evidence or will evidence or record SA Receivables sold
by Seller hereunder and (2) are otherwise necessary or desirable to effect
Collections of such SA Receivables (collectively, the “Documents”) and (B)
deliver the Documents to SRC or its designee at a place designated by SRC.  In
recognition of each Seller’s need to have access to any Documents which may be
transferred to SRC hereunder, whether as a result of its continuing business
relationship with any Obligor or otherwise, SRC hereby grants to each Seller an
irrevocable license to access the Documents transferred by such Seller to SRC
and to access any such transferred computer software in connection with any
activity arising in the ordinary course of such Seller’s business; provided that
no Seller shall disrupt or otherwise interfere with SRC’s use of and access to
the Documents and its computer software during such license period; and

 

(ii)                                  promptly upon written request of SRC or
the Indenture Trustee, after the occurrence of a Servicer Default each Seller
will (A) deliver to SRC or its designee all licenses, rights, computer programs,
related material, computer tapes, disks, cassettes and data necessary for the
immediate collection of the SA Receivables by SRC or its designee, with or
without the participation of such Seller (excluding software licenses which by
their terms are not permitted to be so delivered; provided that each Seller
shall use reasonable efforts to obtain the consent of the relevant licensor to
such delivery) and (B) make such arrangements with respect to the collection of
the SA Receivables as may be reasonably requested by SRC or its designee.

 

(e)                                  Grant of Security Interest.  The parties
hereto intend that each SA Transfer shall constitute a purchase by SRC and sale
by the applicable Seller to SRC and not a loan by SRC to such Seller secured by
the SA Transferred Assets.  Notwithstanding anything to the contrary set forth
in this Section 2.1, if a court of competent jurisdiction determines that any
transaction provided for herein constitutes a loan and not a purchase and sale,
then the parties hereto intend that this Agreement shall constitute a security

 

2

--------------------------------------------------------------------------------


 

agreement under applicable law and that each Seller shall be deemed to have
granted, and each Seller hereby grants, to SRC a first priority lien and
security interest in and to all of such Seller’s right, title and interest in,
to and under the SA Transferred Assets.  Each Seller hereby agrees to record and
file, or cause to be recorded and filed, at its own expense, financing
statements (and continuation statements with respect to such financing
statements when applicable) with respect to the SA Receivables and the SA
Transferred Assets now existing and hereafter acquired pursuant to this
Agreement by SRC and in each case meeting the requirements of applicable law in
such manner and in such jurisdictions as are necessary to perfect and maintain
perfection and priority of SRC’s purchase of such SA Receivables and any other
SA Transferred Assets and to deliver to the Indenture Trustee a file-stamped
copy of each such financing statement.

 

Section 2.2                                      Purchase Price.  (a)  The
purchase price of all SA Receivables (other than SA Receivables contributed by
SSCE) and the other SA Transferred Assets related thereto on each SA Transfer
Date shall be equal to the product of the Purchase Price Percentage and the
Unpaid Balance of such SA Receivables transferred on such date (such amount for
any SA Receivables and SA Transferred Assets, the “Purchase Price”).

 

(b)                                 The Purchase Price for any SA Receivables
and SA Transferred Assets sold by any Seller under this Agreement shall be paid
or provided for in the manner provided below on each day for which a Daily
Report is prepared and delivered to SRC.  All payments under this Agreement (i)
shall be made on the date specified therefor in Dollars in same day funds or by
check, as each Seller shall elect, (ii) shall be made not later than 1:00 p.m.
(New York time) on the date specified therefor and (iii) shall be made to the
bank account for such Seller designated in writing by such Seller to SRC;
provided that SRC may, with respect to any SA Transfer, offset against such
Purchase Price any amounts owed by the applicable Seller to SRC hereunder and
which remain unpaid.

 

(c)                                  If, on any day, SRC has insufficient funds
to pay in full the Purchase Price owed on such day, or if the applicable Seller
otherwise consents, SRC may pay all or part of the applicable Purchase Price to
be made on such day by borrowing under its Short-Term Note, substantially in the
form of Exhibit A and issued in favor of the applicable Seller, and the
applicable Seller shall have irrevocably agreed to advance, and shall be deemed
to have advanced, a revolving loan in the amount so specified by SRC; provided
that SRC may not make any payment of a Purchase Price through the use of
revolving loans if after giving effect to any revolving loan, SRC’s Net Worth
would be less than the Required Capital Amount.  Each such revolving loan shall
be payable in accordance with the terms and provisions of the Short-Term Note
and this Agreement.  Each Seller may evidence the making of each revolving loan
by recording the date and amount thereof on the grid attached to its Short Term
Note; provided that failure to make any such recordation on such grid or any
error in such grid shall not adversely affect such Seller’s rights to recover
the outstanding unpaid principal amount of the revolving loans made under its
Short-Term Note.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Whenever any payment to be made under this
Agreement shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.

 

Section 2.3                                      No Repurchase.  Except to the
extent expressly set forth herein, no Seller shall have any right or obligation
under this Agreement, by implication or otherwise, to repurchase from SRC any SA
Transferred Assets or to rescind or otherwise retroactively effect any sale of
any SA Transferred Assets after the SA Transfer Date relating thereto.

 

Section 2.4                                      Rebates, Adjustments, Returns
and Reductions, Modifications.  From time to time, any Seller may apply Dilutive
Credits to SA Receivables in accordance with this Section 2.4.  Each Seller
agrees to pay to SRC the amount of any such Dilutive Credit applied by such
Seller (a “Dilution Adjustment”) as follows: (i) prior to the termination of
sales hereunder by such Seller, the amount of any such Dilution Adjustment shall
be paid by effectively netting such Dilutive Credit against the Purchase Price
of SA Receivables created after the grant of such Dilutive Credit; and (ii)
after the termination of sales hereunder by such Seller, the amount of any such
Dilution Adjustment shall be paid in cash no later than five Business Days after
the grant of such Dilutive Credit; provided that if SRC is required to make a
cash payment in respect of such Dilutive Credit pursuant to Section 2.3 of the
Transfer and Servicing Agreement, such Seller shall, upon request of SRC, pay
the amount of such Dilution Adjustment in cash as described in the preceding
clause (ii).

 

Section 2.5                                      Reimbursement.  SRC agrees to
promptly pay to each Seller, as a reimbursement of any payments made by such
Seller pursuant to Section 7.2(b), all amounts that it receives in respect
thereof from Funding LLC pursuant to the Transfer and Servicing Agreement.

 

Section 2.6                                      Certain Allocations.  Each
Seller hereby agrees that all Collections and other proceeds received in respect
of SA Receivables generated by such Seller shall be applied to reduce the Unpaid
Balance of the oldest outstanding SA Receivables sold or contributed to SRC of
the Obligor to whom such Collections are attributable until such SA Receivables
are paid in full; provided, however that notwithstanding the foregoing, if
Seller can attribute a Collection to a specific Obligor and a specific SA
Receivable, then such Collection shall be applied to pay such SA Receivable of
such Obligor.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.1                                      Conditions to Initial SA
Transfer.  The initial SA Transfer hereunder shall be subject to satisfaction of
each of the following conditions precedent (any one or more of which may be
waived in writing by SRC):

 

(a)                                  Sale Agreement.  This Agreement or
counterparts hereof shall have been duly executed by, and delivered to, each
Seller and SRC in form and substance reasonably satisfactory to SRC;

 

4

--------------------------------------------------------------------------------


 

(b)                                 Financing Statements.  Each Seller shall
have filed and recorded, at its own expense, UCC-1 financing statements and, if
necessary, UCC-3 financing statements (and other similar instruments) with
respect to the SA Receivables and the other SA Transferred Assets in such manner
and in such jurisdictions as are necessary or desirable to perfect SRC’s
ownership interest thereof under the UCC (or any other similar law), and all
other action necessary or desirable, in the reasonable judgment of SRC, to
perfect SRC’s ownership of the SA Receivables and the other SA Transferred
Assets shall have been duly taken; and

 

(c)                                  Other Documents.  SRC shall have received
such other documents, instruments, agreements and legal opinions as SRC shall
reasonably request in connection with the transactions contemplated by this
Agreement, each in form and substance reasonably satisfactory to SRC.

 

Section 3.2                                      Conditions to all Purchases. 
Each purchase by SRC hereunder (including the initial SA Transfer) shall be
subject to satisfaction of the following further conditions precedent (any one
or more of which may be waived by SRC) as of the applicable SA Transfer Date:

 

(a)                                  the representations and warranties of each
Seller contained herein shall be true and correct in all material respects (or,
to the extent any such representation or warranty is qualified by a materiality
standard, such representation or warranty shall be true and correct) as of such
SA Transfer Date, both before and after giving effect to such SA Transfer,
except to the extent that any such representation or warranty expressly relates
to an earlier date; and

 

(b)                                 each Seller shall be in compliance in all
material respects with each of its covenants and other agreements set forth in
this Agreement.

 

The conditions to any purchase hereunder shall be deemed to have been satisfied
upon transfer of the related SA Transferred Assets to Funding LLC.

 

Section 3.3                                      Conditions to all Sales.  Each
sale by a Seller hereunder (including the initial SA Transfer) shall be subject
to satisfaction of the following further conditions precedent (any one or more
of which, except clause (b) below), may be waived by the applicable Seller as of
the applicable SA Transfer Date:

 

(a)                                  all representations and warranties of SRC
contained herein shall be true and correct in all material respects (or, to the
extent any such representation or warranty is qualified by a materiality
standard, such representation or warranty shall be true and correct) as of such
SA Transfer Date, both before and after giving effect to such SA Transfer,
except to the extent that any such representation or warranty expressly relates
to an earlier date; and

 

(b)                                 in connection with each SA Transfer, each
Seller shall have received the related Purchase Price in accordance with Section
2.2(b) or (c).

 

5

--------------------------------------------------------------------------------


 

The conditions to any sale hereunder shall be deemed to have been satisfied upon
transfer of the related SA Transferred Assets to Funding LLC.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.1                                      Representations and Warranties
of Sellers.  To induce SRC to purchase the SA Transferred Assets, each Seller
makes (as to itself only) the following representations and warranties to SRC,
as of the date hereof and each subsequent SA Transfer Date, each and all of
which shall survive the execution and delivery of this Agreement.

 

(a)                                  Organization, Corporate Powers.  It is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate or other necessary
power and authority to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required and has the corporate power and authority to execute, deliver and
perform each of the Transaction Documents to which it is a party and each
agreement or instrument contemplated hereby or thereby to which it is or will be
a party.

 

(b)                                 Authorization.  The transactions
contemplated herein are within its corporate or other similar powers and have
been duly authorized by all requisite corporate or other similar action and, if
required, stockholder or other equity holder action.

 

(c)                                  Enforceability.  Each of this Agreement and
the other Transaction Documents to which it is a party has been duly executed
and delivered by it and constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(d)                                 Governmental Approvals; No Conflicts.  The
execution, delivery and performance by it of this Agreement and each of the
other Transaction Documents to which it is a party, the sale of SA Receivables
and SA Transferred Assets by it hereunder and the consummation of the other
transactions contemplated by any of the foregoing (i) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of it or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Seller or its assets,
or give rise to a right thereunder to require any payment to be made by such
Seller, and (iv) will not result in the creation or imposition of any Lien on
any asset of such Seller.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Litigation.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to its knowledge, threatened against or affecting such Seller (i)
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect  or (ii) that involve this Agreement or the
transactions contemplated hereby.

 

(f)                                    Compliance with Laws and Agreements.  It
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except, in any case, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(g)                                 Taxes. It has timely filed or caused to be
filed all federal, state and local tax returns which are required to have been
filed and has paid or caused to be paid all taxes required to have been paid by
it, except (i) taxes that are being contested in good faith by appropriate
proceedings and for which it has set aside adequate reserves or (ii) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(h)                                 Accuracy and Completeness of Information. 
It has disclosed to SRC all agreements, instruments and corporate or other
restrictions to which it is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(i)                                     Employee Benefit Plans.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

 

(j)                                     Absence of Certain Restrictions.  No
indenture, certificate of designation for preferred stock, agreement or other
instrument to which it or any of its Subsidiaries is a party will prohibit or
materially restrain, or have the effect of prohibiting or materially
restraining, or imposing materially adverse conditions upon, the sale and
assignment of SA Transferred Assets.

 

(k)                                  Lock-Box Accounts. Set forth in Schedule
4.1(k) is a complete and accurate description as of the date hereof of each
Lock-Box Account.  Such Lock-Box Account will only be used for the collection of
amounts owing on SA Receivables and no amounts other than Collections will be
deposited therein.  Such Seller has instructed all Obligors on the SA
Receivables to be sold by it hereunder to submit all payments on the SA
Receivables and SA Transferred Assets directly to one of the Lock-Box Accounts.

 

(l)                                     Filings.  All filings and other acts
(including but not limited to all filings and other acts necessary or advisable
under the UCC of each relevant jurisdiction) shall have been made or performed
such that SRC has a first priority perfected ownership interest in respect of
all SA Receivables and SA Transferred Assets.

 

7

--------------------------------------------------------------------------------


 

(m)                               Offices.  The offices at which such Seller
keeps its records concerning the SA Receivables are located at the addresses
specified on Schedule 4.1(m) or have been reported to SRC in accordance with the
provisions of Section 4.2(h) of this Agreement.  Such Seller is duly qualified
to do business in each state set forth opposite its name on Schedule 4.1(m)
hereto and is not qualified to do business in any other state.

 

(n)                                 Investment Company Act.  Such Seller is not
an “investment company” or “controlled by” an “investment company,” as such
terms are defined in the Investment Company Act, and such Seller is not subject
to regulation under the Investment Company Act.

 

(o)                                 Bulk Sales Act.  No transaction contemplated
hereby with respect to such Seller requires compliance with, or will be subject
to avoidance under, any bulk sales act or similar law.

 

(p)                                 UCC Information.  The true legal name of
such Seller as registered in the jurisdiction of its organization, and the
current location of such Seller’s jurisdiction of organization and the address
of its chief executive office are set forth in Schedule 4.1(p) and such location
and address have not changed within the past 12 months.  Except as set forth on
Schedule 4.1(p), during the past five years, such Seller has not had or used any
trade names, fictitious names, assumed names, “doing business as” names, or any
other names under which it has done or is doing business.  In addition,
Schedule 4.1(p) lists such Seller’s (i) federal employer identification number
and (ii) organizational identification number, if any, as designated by the
jurisdiction of its organization.

 

(q)                                 No Fraudulent Transfer.  Such Seller is not
entering into this Agreement with the intent (whether actual or constructive) to
hinder, delay, or defraud its present or future creditors and is receiving
reasonably equivalent value and fair consideration for the SA Receivables
originated by it being transferred hereunder.

 

(r)                                    SA Receivables.  With respect to each SA
Receivable transferred by a Seller, such Seller represents and warrants that:

 

(i)                                     other than with respect to each SA
Receivable that such Seller has identified as not being an Eligible Receivable
in the Daily Report delivered on the SA Transfer Date relating to such SA
Receivable, each SA Receivable is an Eligible Receivable as of the applicable SA
Transfer Date; and

 

(ii)                                  such Seller is the sole legal and
beneficial owner of such SA Receivable, and upon the sale of each SA Receivable
by such Seller, SRC will become the sole legal and beneficial owner of such SA
Receivable, free and clear of any Adverse Claims and no effective financing
statement or other instrument similar in effect covering all or any part of such
SA Receivable or SA Transferred Asset with respect thereto will at such time be
on file against such Seller in any filing or recording office except such as
have

 

8

--------------------------------------------------------------------------------


 

been filed in favor of SRC, Funding LLC or the Indenture Trustee in accordance
with this Agreement.

 

The representations and warranties described in this Section 4.1 shall survive
the sale of the SA Transferred Assets to SRC, any subsequent assignment or sale
of the SA Transferred Assets by SRC, and the termination of this Agreement and
the other Transaction Documents and shall continue until the payment in full of
all SA Transferred Assets.

 

Section 4.2                                      Affirmative Covenants of
Seller.  Each Seller covenants and agrees that it shall, unless otherwise
consented to by SRC, from and after the date hereof and until the date after the
Agreement Termination Date when the Outstanding Balances of all SA Receivables
transferred hereunder prior to such Agreement Termination Date have been reduced
to zero:

 

(a)                                  Compliance with Laws, etc.  Comply in all
material respects with its certificate of incorporation and by-laws (or other
constituting documents, as applicable) and all laws, rules, regulations and
orders of any Governmental Authority, whether now in effect or hereafter
enacted, applicable to such Seller, except to the extent that failure to comply
therewith could not have a Material Adverse Effect.  Such Seller will comply, in
all material respects, with its obligations under contracts with Obligors
relating to the SA Receivables, except to the extent such compliance would
result in a violation of the laws, rules, regulations or orders of any
Governmental Authority.

 

(b)                                 Preservation of Corporate Existence.  (i)
Preserve and maintain its corporate, limited liability company or other similar
existence, rights, franchises and privileges in the jurisdiction of its
incorporation or organization and (ii) qualify and remain qualified in good
standing as a foreign corporation or other similar entity in each jurisdiction
where the nature of its business so requires, except where the failure so to
qualify would not, individually or in the aggregate with other such failures,
have a Material Adverse Effect; provided that, notwithstanding the foregoing,
any Seller may be consolidated or merged with or into or dissolved into any
other Seller so long as written notice of such consolidation or merger shall be
given to SRC at least one day prior to the date thereof.

 

(c)                                  Visitation Rights.  At any reasonable time
during normal business hours and from time to time, in each case upon reasonable
notice to such Seller permit (i) SRC or any of its respective agents or
representatives to examine and make copies of and abstracts from the Documents
of such Seller relating to the SA Receivables and SA Transferred Assets related
thereto transferred hereunder and (ii) SRC or any of its respective agents or
representatives, to visit the properties of such Seller for the purpose of
examining such records, books of account and documents, and to discuss the
affairs, finances and accounts of such Seller relating to the SA Receivables and
SA Transferred Assets related thereto or such Seller’s performance hereunder
with any of its officers or directors and with its independent certified public
accountants (subject to any requirements of confidentiality imposed by law or
contract).

 

(d)                                 Separate Identity.  Take all actions
required or reasonably necessary to maintain SRC’s status as a separate legal
entity, including (i) not misleading third parties

 

9

--------------------------------------------------------------------------------


 

as to SRC’s identity as an entity with assets and liabilities distinct from
Funding LLC, Servicer, each Seller and each Subsidiary or Affiliate thereof;
(ii) not holding itself out to be responsible for the debts or decisions or
actions relating to the business and affairs of SRC; (iii) taking such other
actions as are necessary on its part to ensure that the covenants made by SRC in
Section 4.5 are met at all times; (iv) taking such other actions as are
necessary on its part to ensure that SRC’s corporate procedures required by its
certificate of incorporation and by-laws are duly and validly taken; and
(v) complying with all “The Transaction Facts” set forth in any opinion issued
by Winston & Strawn LLP in connection with the issuance of any Series of Notes
and relating to substantive consolidation issues.

 

(e)                                  Keeping of Records and Books of Account. 
Maintain and implement, or cause to be maintained or implemented, administrative
and operating procedures reasonably necessary or advisable for the collection of
amounts owing on all SA Receivables, and, until any delivery to SRC, keep and
maintain, or cause to be kept and maintained, all documents, books, records and
other information reasonably necessary or advisable for the collection of
amounts owing on all such SA Receivables and other SA Transferred Assets with
respect thereto.  Such Seller shall at its own cost and expense, for not less
than three years from the date on which each SA Receivable was originated, or
for such longer period as may be required by law, maintain adequate Records with
respect to such SA Receivable, including records of all payments received,
credits granted and merchandise returned with respect thereto.  Such Seller
further agrees to promptly record Dilutive Credits in accordance with its
historical practice.

 

(f)                                    Location of Records.  Keep the offices
where it keeps the records concerning the SA Receivables (and all original
documents relating thereto) at the locations referred to in Section 4.1(m) or,
upon 30 days prior written notice to SRC, at such other locations in a
jurisdiction where all action required by Section 4.2(p)(i) shall have been
taken and completed and be in full force and effect.

 

(g)                                 Computer Files.  At its own cost and
expense, retain the ledger used by such Seller as a master record of the
Obligors and retain copies of all documents relating to each Obligor as
custodian and agent for SRC and other Persons with interests in the SA
Receivables and mark the computer tape or other physical records of the SA
Receivables (other than individual invoices or individual collection files) to
the effect that interests in the SA Receivables existing with respect to the
Obligors listed thereon have been sold to SRC.

 

(h)                                 Payment of and Compliance with Obligations. 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on its books or except where the failure to so pay,
discharge or otherwise satisfy such obligations would not have a Material
Adverse Effect in respect of such Seller.  Such Seller shall defend the right,
title and interest of SRC and its assigns in, to and under the SA Receivables
originated by it and the related SA Transferred Assets, whether now existing or
hereafter

 

10

--------------------------------------------------------------------------------


 

created, against all claims of third parties claiming through such Seller. Such
Seller will duly fulfill all obligations on its part to be fulfilled under or in
connection with each SA Receivable originated by it and will do nothing to
impair the rights of SRC or its assigns in such SA Receivable or any related SA
Transferred Assets.

 

(i)                                     Policies.  Perform its obligations in
accordance with and comply in all material respects with the Credit and
Collection Policies as amended from time to time in accordance with the
Transaction Documents, in regard to the SA Receivables originated by it and the
related SA Transferred Assets.

 

(j)                                     Taxes.  Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof, provided, however that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and such Seller shall set
aside adequate reserves with respect thereto, (ii) such tax, assessment, charge,
levy or claim is in respect of property taxes for property that such Seller has
determined to abandon and the sole recourse for such tax, assessment, charge,
levy or claim is to such property and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

(k)                                  Collections.  Instruct each Obligor to make
payments in respect of its SA Receivables in accordance with its current
practices with respect to such Obligor to a Lock-Box Account and to otherwise
comply in all material respects with procedures with respect to Collections
reasonably specified from time to time by SRC.  With respect to payments in
respect of any SA Receivables that are made directly to such Seller (including,
without limitation, any employees thereof or independent contractors employed
thereby), such Seller shall immediately (and in no event later than 1 Business
Day after determination that such amount was misdirected) deliver (which may be
via regular mail) or deposit such amount to a Lock-Box Account and, prior to
forwarding such amounts, such Seller shall hold such payments in trust as
custodian for SRC.

 

(l)                                     Furnishing Copies, etc.  Furnish to SRC:

 

(i)                                     promptly upon obtaining knowledge of the
occurrence of any Pay Out Event, Default or Event of Default written notice
thereof specifying the nature and extent thereof; and

 

(ii)                                  promptly following request therefor, such
information, documents, records or reports regarding or with respect to the SA
Receivables of the applicable Seller, as SRC may from time to time reasonably
request.

 

(m)                               Obligations with Respect to Obligors and SA
Receivables.  (i) Take all actions on its part reasonably necessary to maintain
in full force and effect its material

 

11

--------------------------------------------------------------------------------


 

rights under all contracts relating to each SA Receivable originated by it and
(ii) perform all services relating to, or which give rise to, each SA Receivable
originated by it.

 

(n)                                 Responsibilities of Sellers. 
Notwithstanding anything herein to the contrary, (i) such Seller shall perform
or cause to be performed all its obligations under the Credit and Collection
Policies related to the SA Receivables to the same extent as if such SA
Receivables had not been transferred to SRC hereunder, (ii) the exercise by SRC
or its assigns of any of its rights hereunder shall not relieve any Seller of
its obligations with respect to such SA Receivables and (iii) except as provided
by law, SRC shall not have any obligation or liability with respect to any SA
Receivables, nor shall SRC be obligated to perform any of the obligations or
duties of any Seller thereunder.

 

(o)                                 Sale of Receivables.  Sell Receivables
solely in accordance with the terms of this Agreement.

 

(p)                                 Further Action.  In addition to the
foregoing:

 

(i)                                     Each Seller shall, at its sole cost and
expense, upon request of SRC, promptly and duly authorize, execute and/or
deliver, as applicable, any and all further instruments and documents and take
such further actions that may be necessary or desirable or that SRC may
reasonably request to carry out more effectively the provisions and purposes of
this Agreement or to obtain the full benefits of this Agreement and of the
rights and powers herein granted, including authorizing and filing any financing
or continuation statements under the UCC with respect to the ownership interests
or Liens granted hereunder.  Each Seller hereby authorizes SRC to file any such
financing or continuation statements without the signature of such Seller to the
extent permitted by applicable law.  A carbon, photographic or other
reproduction of this Agreement or of any notice or financing statement covering
the SA Transferred Assets or any part thereof shall be sufficient as a notice or
financing statement where permitted by law.  If any amount payable under or in
connection with any of the SA Transferred Assets is or shall become evidenced by
any instrument, such instrument, other than checks and notes received in the
ordinary course of business, shall be duly endorsed in a manner reasonably
satisfactory to SRC immediately upon the applicable Seller’s receipt thereof and
promptly delivered to or at the direction of SRC.

 

(ii)                                  If any Seller fails to perform any
agreement or obligation under this Section 4.2(p), SRC may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable expenses of SRC incurred in connection therewith
shall be payable by Seller upon demand of SRC.  SRC agrees promptly to notify
such Seller after any such performance; provided, that the failure to give such
notice shall not affect the validity of any such performance

 

12

--------------------------------------------------------------------------------


 

Section 4.3                                      Negative Covenants of Seller. 
Each Seller covenants and agrees that, without the prior written consent of SRC,
from and after the date hereof and until the date after the Agreement
Termination Date when the Unpaid Balances of all SA Receivables transferred
hereunder prior to such Agreement Termination Date have been reduced to zero:

 

(a)                                  Adverse Claims and Liens.  Except as
otherwise expressly herein provided, Seller shall not sell, assign (by operation
of law or otherwise), transfer or otherwise dispose of, or create or suffer to
exist any Adverse Claim or Lien upon or with respect to, any SA Receivables or
other SA Transferred Assets, or assign any right to receive proceeds in respect
thereof except for Permitted Encumbrances.

 

(b)                                 Ineligible Receivables.  Such Seller shall
not take any action to cause, or which would permit, an Eligible Receivable to
cease to be an Eligible Receivable, other than solely as a result of the Obligor
with respect to such SA Receivable becoming subject to an Exchange Partner
Arrangement after the related SA Transfer Date or except as otherwise expressly
provided by this Agreement; provided that in no event shall an Eligible
Receivable becoming a Defaulted Receivable constitute a breach of this Section
4.3(b).

 

(c)                                  Change in Payment Instructions to
Obligors.  Such Seller shall not cause or permit any Obligor of any SA
Receivables to be instructed to make any payments with respect to any SA
Receivables other than in accordance with its current practices with respect to
such Obligor or to a Lock-Box Account.

 

(d)                                 UCC Matters.  Such Seller shall not change
its name, use an additional name or change its identity or corporate structure
in any manner which would or might make any financing statement or continuation
statement (or other similar instrument) relating to this Agreement seriously
misleading within the meaning of the UCC (or any other similar law) or impair
the perfection of SRC’s interest in any SA Receivable or SA Transferred Asset
under any similar law, without 30 days prior written notice to SRC and without
it taking all actions required by Section 2.1(e).

 

(e)                                  Policies.  Such Seller shall not make any
change or modification (or permit any change or modification to be made) to the
Credit and Collection Policies, except (i) if such changes or modifications are
necessary under any Requirement of Law or (ii) if such changes or modifications
could not reasonably be expected to have a Material Adverse Effect.

 

(f)                                    Modification of Ledger.  Such Seller
shall not delete or otherwise modify the marking on the ledger referred to in
Section 4.2(g).

 

(g)                                 Accounting of Purchases.  Such Seller shall
not prepare, or have prepared on its behalf, any financial statements which
shall account for the transactions contemplated hereby in any manner other than
as sales of the SA Receivables and SA Transferred Assets by such Seller to SRC
or in any other respect account for or treat the transactions contemplated
hereby (including for accounting purposes, except as required by law) in any
manner other than as sales of the SA Receivables and SA Transferred

 

13

--------------------------------------------------------------------------------


 

Assets by such Seller to SRC; provided, that this Section 4.3(g) shall not apply
for any tax or tax accounting purposes.

 

(h)                                 Instruments.  Such Seller shall not take any
action to cause any SA Receivable to be evidenced by any instrument (as defined
in the UCC as in effect in each applicable state) except in connection with the
enforcement or collection of an SA Receivable.

 

(i)                                     Modifications of SA Receivables or
Contracts.  Seller shall not extend, amend, forgive, discharge, compromise,
cancel, waive or otherwise modify the terms or conditions of any SA Receivable
or Contract, as applicable, except (i) as provided in the Credit and Collection
Policies, or (ii) to the extent that such extension, amendment, forgiveness,
discharge, compromise, cancellation, waiver or modification does not affect
SRC’s ownership interest in such SA Receivable or Contract, as applicable, and
does not negatively impact the ultimate collectibility of such SA Receivable.

 

(j)                                     No Proceedings.  From and after the date
hereof and until the date one year plus one day following the date on which all
amounts due with respect to all the SA Transferred Assets and any amounts owing
SRC hereunder have been paid in full in cash, such Seller shall not, directly or
indirectly, institute or cause to be instituted against SRC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceeding under any federal or state bankruptcy or similar law; provided that
the foregoing shall not in any way limit such Seller’s right to pursue any other
creditor rights or remedies that Seller may have under any applicable law.

 

(k)                                  Lock-Box Accounts.  Such Seller shall not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account cash or cash proceeds other than Collections, or take
any action to cause, or which would permit, the termination or amendment of any
Lock-Box Agreement.

 

Section 4.4                                      Representations and Warranties
of SRC.  SRC hereby represents and warrants to each Seller as follows:

 

(a)                                  Organization, Corporate Powers.  It is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has all requisite corporate power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required and has the corporate power and authority to execute, deliver and
perform each of the Transaction Documents to which it is a party and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party.

 

(b)                                 Authorization.  The transactions
contemplated herein are within the corporate powers of SRC and have been duly
authorized by all requisite corporate and, if required, Stockholder action.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Enforceability.  Each of this Agreement and
each of the other Transaction Documents to which it is a party has been duly
executed and delivered by SRC and constitutes a legal, valid and binding
obligation of SRC enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(d)                                 Governmental Approvals; No Conflicts.  The
execution, delivery and performance by it of this Agreement and each of the
other Transaction Documents to which it is a party, the acquisition of SA
Receivables by it hereunder and the consummation of the other transactions
contemplated by any of the foregoing (i) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (ii) will not violate any applicable law or regulation or the charter,
by laws or other organizational documents of it or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon SRC or its assets, or give rise to a
right thereunder to require any payment to be made by SRC, and (iv) will not
result in the creation or imposition of any Lien on any asset of SRC.

 

Section 4.5                                      Covenants of SRC.  SRC hereby
acknowledges that the Indenture Trustee and the Noteholders are, and will be,
entering into the transactions contemplated by the Transaction Documents in
reliance upon SRC’s identity as a legal entity separate from SSCE, each Seller
and any other Person.  Therefore, from and after the date hereof, SRC shall take
all reasonable steps to continue its identity as a separate legal entity and to
make it apparent to third Persons that it is an entity with assets and
liabilities distinct from those of SSCE, each Seller and any other Person, and
that it is not a division of SSCE, any Seller or any other Person.  Without
limiting the generality of the foregoing, SRC shall take such actions as shall
be required in order that:

 

(i)                                     SRC will maintain its own board of
directors;

 

(ii)                                  Not less than one member of SRC’s board of
directors will be an Independent Director and SRC’s board of directors will not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to SRC unless the Independent Director and all other
members of SRC’s board of directors unanimously approve the taking of such
action in writing prior to the taking of such action;

 

(iii)                               SRC will restrict its Independent Director
from at any time serving as a trustee in bankruptcy for any Affiliate;

 

(iv)                              SRC will compensate each of its employees,
consultants and agents from SRC’s own funds for services provided to SRC, it
being understood that this clause (iv) shall not limit payments of the Servicing
Fee.  SRC will

 

15

--------------------------------------------------------------------------------


 

not act as agent for the Servicer and will engage no agents other than a
servicer for the SA Receivables, which servicer will be fully compensated for
its services hereunder by payment of the Servicing Fee, placement agents for the
placement of Notes and accountants and attorneys who, except to the extent
provided otherwise below in clause (v), will be compensated by SRC for their
fees and other charges as agreed to by SRC and such placement agents,
accountants or attorneys (as applicable);

 

(v)                                 SRC will not incur any material indirect or
overhead expenses for items shared between SRC and any Affiliate, other than
shared items of expenses not reflected in the Servicing Fee, such as legal,
auditing and other professional services, that will be allocated on a basis
reasonably related to the actual use or the value of services rendered, it being
understood that SSCE may pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including,
without limitation, legal, commitment, agency and other fees; provided, further,
that other than pursuant to this Agreement, SRC will not engage in any other
transactions with the Servicer;

 

(vi)                              SRC’s operating expenses or liabilities will
not be paid by any Affiliate, including guarantees or advancements of funds from
the Servicer, recognizing that certain organizational expenses of SRC and
expenses relating to creation and initial implementation of the transactions
contemplated by the Transaction Documents, however, have been or shall be paid
by SSCE;

 

(vii)                           SRC will conduct its business at an office
separate from the offices of each Affiliate, which office of SRC may consist of
office space shared with an Affiliate;

 

(viii)                        SRC will maintain corporate records and books of
account separate from those of every Affiliate, and stationery and other
business forms that are separate and distinct from those of every Affiliate and
will only conduct business under its own name;

 

(ix)                                Any financial statements of any Affiliate
which are consolidated to include SRC will contain detailed notes clearly
stating that SRC is a separate corporate entity and that its assets will only be
available to satisfy the claims of its own creditors;

 

(x)                                   SRC’s assets and liabilities will be
maintained in a manner that facilitates their identification and segregation
from those of any Affiliate and, in a manner such that it will not be difficult
or costly to segregate or ascertain, and otherwise identify the individual
assets and liabilities of SRC on the one hand, from those of SSCE or any
Affiliate on the other hand;

 

16

--------------------------------------------------------------------------------


 

(xi)                                SRC will strictly observe corporate
formalities in its dealings with each Affiliate, and funds or other assets of
SRC will not be commingled with those of any Affiliates and SRC shall not
maintain joint bank accounts or other depository accounts to which any Affiliate
(other than SSCE in its capacity as Servicer) has independent access;

 

(xii)                             SRC shall not, directly or indirectly, be
named and shall not enter into an agreement to be named as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of an Affiliate;

 

(xiii)                          Any transaction between SRC and an Affiliate
will be fair and equitable to SRC, will be the type of transaction which would
be entered into by a prudent Person in the position of SRC with an Affiliate,
and will be on terms which are at least as favorable as may be obtained from a
Person which is not an Affiliate;

 

(xiv)                         Any Affiliate that renders or otherwise furnishes
services to SRC will be compensated by SRC at market rates for such services;

 

(xv)                            Neither SRC nor any Affiliate will be or will
hold itself out to be responsible for the debts of the other; and

 

(xvi)                         The duly elected board of directors of SRC and
SRC’s duly appointed officers shall at all times have sole authority to control
decisions and actions with respect to the daily business affairs of SRC.

 

ARTICLE V

PURCHASE TERMINATION EVENTS

 

Section 5.1                                      Purchase Termination Events. 
If a Purchase Termination Event occurs with respect to any Seller, such Seller
shall on the day any such Purchase Termination Event occurs, immediately cease
to transfer SA Receivables to SRC and shall promptly give notice thereof to the
Indenture Trustee and the Rating Agencies.  Notwithstanding any cessation of the
transfer to SRC of SA Receivables, SA Receivables transferred to SRC prior to
the occurrence of a Purchase Termination Event and Collections in respect
thereof shall continue to be property of SRC.  Each of the Sellers and SRC
agrees that late charge revenue, reversals of discounts, other fees and charges
and other similar items, whenever created, accrued in respect of SA Transferred
Assets from a Seller shall be property of SRC notwithstanding the termination of
the sale of SA Receivables hereunder with respect to such Seller, and all
Collections with respect thereto shall continue to be allocated and treated as
Collections in respect of such SA Transferred Assets.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1             Costs and Expenses.  Each Seller hereby jointly and
severally agrees to (a) pay or reimburse SRC for all its out-of-pocket costs and
expenses incurred in connection with the preparation and execution of, and any
amendment, supplement or modification to, this Agreement, the other Transaction
Documents and any other documents prepared in connection herewith or therewith,
the consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, all reasonable and documented fees and
disbursements of counsel, (b) pay or reimburse SRC for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement and any of the other Transaction Documents,
including, without limitation, the reasonable fees and disbursements of counsel
and (c) pay, indemnify and hold SRC harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement and any such other documents.

 

Section 6.2             Indemnification.  Each Seller hereby jointly and
severally agrees to pay, indemnify and hold SRC (each, a “SRC Indemnified
Person”) harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (i) which may at any time be
imposed on, incurred by or asserted against any such SRC Indemnified Person in
any way relating to or arising out of this Agreement or the Transaction
Documents or the transactions contemplated hereby and thereby or in connection
herewith or any action taken or omitted by any such SRC Indemnified Person under
or in connection with any of the foregoing (all such other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements being herein called “Indemnified Liabilities”) or
(ii) which would not have been imposed on, incurred by or asserted against such
SRC Indemnified Person but for SRC having acquired the SA Receivables hereunder;
provided, that such indemnity shall not be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such SRC Indemnified
Person; and provided, further, that no Seller shall have any obligation under
this Section 6.2 to any SRC Indemnified Person with respect to Indemnified
Liabilities arising from (i) any action taken, or omitted to be taken, by a
Servicer which is not an Affiliate of such Seller, (ii) any action taken by SRC
at the direction of the Indenture Trustee in collecting from an Obligor or (iii)
a delay in payment, or a default, by an Obligor with respect to any SA
Receivable (other than arising out of (x) any discharge, claim, offset or
defense (other than discharge in bankruptcy of the Obligor) of the Obligor to
the payment of any SA Receivable (including, without limitation, a defense based
on such SA Receivable not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms) or any other claim
resulting from the sale of the merchandise or services related to any such SA
Receivable or the furnishing or failure to furnish such merchandise or services,
(y) a failure by any Seller to perform its duties or obligations under this
Agreement or (z) the transfer hereunder of any SA Receivable that is

 

18

--------------------------------------------------------------------------------


 

designated on the applicable Daily Report to be an Eligible Receivable and is
determined to have been at the date of such sale not an Eligible Receivable). 
The agreements in this Section 6.2 shall survive the collection of all amounts
owing in respect of SA Receivables, the termination of this Agreement and the
payment of all amounts payable hereunder.

 

Section 6.3             No Indirect or Consequential Damages.  NO PARTY TO THIS
AGREEMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF ANY
TRANSACTION CONTEMPLATED HEREUNDER.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1             Notices.  Except as otherwise provided herein, whenever
it is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other parties, or whenever any of the parties desires to
give or serve upon any other parties any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 7.1, (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided.  The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice.  Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than SRC) designated in any written communication provided
hereunder to receive copies shall in no way adversely affect the effectiveness
of such notice, demand, request, consent, approval, declaration or other
communication.  Notwithstanding the foregoing, whenever it is provided herein
that a notice is to be given to any other party hereto by a specific time, such
notice shall be effective only if actually received by such party prior to such
time, and if such notice is received after such time or on a day other than a
Business Day, such notice shall be effective only on the immediately succeeding
Business Day.

 

19

--------------------------------------------------------------------------------


 

SRC:                                                                      Stone
Receivables Corporation
8182 Maryland Avenue
Clayton, Missouri 63105
Attention: Treasurer
Telephone: 314- 746-1255
Telecopy: 314-746-1281

 

Seller:                                                               
Smurfit-Stone Container Enterprises, Inc. 
8182 Maryland Avenue
Clayton, Missouri 63105
Attention: Assistant Treasurer
Telephone: 314-746-1212
Telecopy: 314-746-1281

 

Section 7.2             No Waiver; Remedies.  (a) Any party’s failure, at any
time or times, to require strict performance by any other party hereto of any
provision of this Agreement shall not waive, affect or diminish any right of
such party thereafter to demand strict compliance and performance herewith or
therewith.  Any suspension or waiver of any breach or default hereunder shall
not suspend, waive or affect any other breach or default whether the same is
prior or subsequent thereto and whether of the same or a different type.  None
of the undertakings, agreements, warranties, covenants and representations of
any party contained in this Agreement, and no breach or default by any party
hereunder or thereunder, shall be deemed to have been suspended or waived by any
other party unless such waiver or suspension is by an instrument in writing
signed by an officer of or other duly authorized signatory of such party and
directed to the defaulting party specifying such suspension or waiver.

 

(b)           In the event that (i) any of the representations or warranties
contained in Section 4.1(r) in respect of any SA Receivable shall be or shall
have been incorrect as of the date made or deemed made, any Seller shall breach
any covenant contained in Section 4.2(a), (i) or (m) or Section 4.3 with respect
to any SA Receivable or that any SA Receivable is subject to any claim of
ownership or any Lien (other than any ownership interest or Lien created under
this Agreement, the Transfer and Servicing Agreement or the Indenture), and as a
result of such breach or claim such SA Receivable is charged off as
uncollectible or SRC’s rights in, to or under such SA Receivable or its proceeds
are materially impaired or the proceeds of such SA Receivable are not available
for any reason to SRC  to the extent set forth herein free and clear of any
Adverse Claim, (ii) any SA Receivable shall become subject to any defense,
dispute, offset or counterclaim of any kind (other than as expressly permitted
by this Agreement) or (iii) any SA Receivable shall cease to be an Eligible
Receivable because it becomes subject to an Exchange Partner Arrangement after
the related SA Transfer Date for such SA Receivable (each of the foregoing
events or circumstances, a “SA Repurchase Event”), such SA Receivable shall
cease to be an Eligible Receivable on the date on which such SA Repurchase Event
occurs.  In addition, if any SA Repurchase Event shall occur with respect to any
SA Receivable, then the applicable Seller agrees to pay to SRC an amount (the
“SA Repurchase Amount”) in cash equal to the Unpaid Balance of such SA
Receivable, such payment to occur no later than the 30th day after the day such
SA Repurchase Event becomes known (or should have become known with due
diligence) to the applicable

 

20

--------------------------------------------------------------------------------


 

Seller unless such SA Repurchase Event shall have been cured on or before such
day; provided that any such payments to SRC may be netted against the Purchase
Price of newly created SA Receivables in accordance with clause (ii) of the
definition of Purchase Price Percentage to the extent of such Purchase Price and
the remaining amount of such payment due to SRC after such netting, if any,
shall be paid to SRC on such date in cash.  Any payment by a Seller pursuant to
this Section 7.2(b) received by SRC is referred to as a “Seller Repurchase
Payment.”  If, on or prior to such 30th day, the applicable Seller shall so
reacquire any such SA Receivable, then SRC shall have no further remedy against
such Seller in respect of the SA Repurchase Event with respect to such
reacquired SA Receivable. Upon a Seller Repurchase Payment, SRC shall
automatically and without further action be deemed to sell, transfer, assign,
set over and otherwise convey to the applicable Seller, without recourse,
representation or warranty, all the right, title and interest of SRC in, to and
under such SA Receivable and the other SA Transferred Assets with respect
thereto.  SRC shall execute such documents and instruments of transfer or
assignment and take such other actions as shall be reasonably requested by such
Seller to effect the conveyance of such SA Receivable pursuant to this Section
7.2(b).

 

(c)           Each party’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that such party may
have under any other agreement, including the other Transaction Documents, by
operation of law or otherwise.

 

Section 7.3             Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of each Seller and SRC and their respective
successors and permitted assigns, except as otherwise provided herein.  No
Seller may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder without the prior express written
consent of SRC.  Any such purported assignment, transfer, hypothecation or other
conveyance by any Seller without the prior express written consent of SRC shall
be void.  Each Seller acknowledges that: (a) under the Transfer and Servicing
Agreement, SRC will assign its rights granted hereunder to Funding LLC, and upon
such assignment, Funding LLC shall have, to the extent of such assignment, all
rights of SRC hereunder and (b) under the Indenture, Funding LLC will assign
such rights granted hereunder and under the Transfer and Servicing Agreement to
the Indenture Trustee and upon such assignment, the Indenture Trustee shall
have, to the extent of such assignment, all rights of Funding LLC under the
Transfer and Servicing Agreement and all rights of SRC hereunder.  The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of Sellers and SRC with respect to the transactions contemplated
hereby and no Person shall be a third-party beneficiary of any of the terms and
provisions of this Agreement.

 

Section 7.4             Termination; Survival of Obligations.  This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
later of (a) the termination of Funding LLC as provided in the Funding LLC
Limited Liability Company Agreement and (b) such date agreed upon between SRC
and the Sellers (such date the “Agreement Termination Date”).

 

Section 7.5             Survival.  Except as otherwise expressly provided herein
or in any other Transaction Document, no termination or cancellation (regardless
of cause or procedure) of any

 

21

--------------------------------------------------------------------------------


 

commitment made by SRC under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of any Seller or the rights of SRC
relating to any unpaid portion of any and all recourse and indemnity obligations
of any Seller to SRC, due or not due, liquidated, contingent or unliquidated or
any transaction or event occurring prior to such termination, or any transaction
or event, the performance of which is required after the Agreement Termination
Date.  Except as otherwise expressly provided herein or in any other Transaction
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon Seller, and all rights of SRC hereunder shall
not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the date after
the Agreement Termination Date when the Unpaid Balances of all SA Receivables
transferred hereunder prior to such Agreement Termination Date have been reduced
to zero; provided, that the rights and remedies pursuant to Section 7.2(b), the
indemnification and payment provisions of Article VI, and the provisions of
Section 4.3(j) shall be continuing and shall survive any termination of this
Agreement.

 

Section 7.6             Complete Agreement; Modification of Agreement.  This
Agreement constitutes the complete agreement between the parties with respect to
the subject matter hereof, supersedes all prior agreements and understandings
relating to the subject matter hereof and thereof, and may not be modified,
altered or amended except as set forth in Section 7.7.

 

Section 7.7             Amendments and Waivers.  (a) This Agreement may be
amended, supplemented, modified or waived from time to time by SRC and any
affected Seller, with notice to the Rating Agencies, but without the consent of
any of Indenture Trustee or any Noteholder to cure any ambiguity, to correct or
supplement any provisions herein which may be inconsistent with any other
provisions herein or to add any other provisions with respect to matters or
questions raised under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided, however, that such action shall not
adversely affect in any material respect the interests of any of the
Noteholders.  Additionally, this Agreement may be amended, supplemented,
modified or waived from time to time by SRC and any affected Seller by a written
instrument signed by each of them, without the consent of Indenture Trustee or
any of the Noteholders; provided that (i) SRC shall have delivered to Indenture
Trustee an Officer’s Certificate, dated the date of any such amendment,
supplement, modification or waiver stating that SRC reasonably believes that
such amendment, supplement, modification or waiver will not have an Adverse
Effect and (ii) the Rating Agency Condition shall have been satisfied with
respect to any such material amendment.

 

(b)           This Agreement may also be amended, supplemented, modified or
waived from time to time by SRC and any affected Seller with the prior written
consent of the Noteholders holding more than a majority of the Outstanding
Principal Balance of the Notes of each Series affected thereby for which SRC has
not delivered an Officer’s Certificate stating that there is no Adverse Effect.

 

(c)           Promptly after the execution of any such amendment, supplement,
modification or consent, SRC shall furnish notification of the substance of such
amendment, supplement, modification or waiver to the Servicer, Funding LLC, the
Indenture Trustee, and Servicer shall furnish notification of the substance of
such amendment to each Rating Agency.

 

22

--------------------------------------------------------------------------------


 

(d)           It shall not be necessary for the consent of Noteholders under
this Section 7.7 to approve the particular form of any proposed amendment,
supplement, modification or waiver but it shall be sufficient if such consent
shall approve the substance thereof.

 

Section 7.8             GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.   (a) THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401(1) OF THE GENERAL OBLIGATIONS
LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS THEREOF) AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

(b)           EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THEM PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE BOROUGH
OF MANHATTAN IN NEW YORK CITY; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE SRC FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE SA RECEIVABLES OR ANY
SECURITY FOR THE OBLIGATIONS OF SELLERS ARISING HEREUNDER OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SRC.  EACH PARTY HERETO SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH PARTY HERETO HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
ITS ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 7.1 AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT
THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE
PREPAID.  NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

23

--------------------------------------------------------------------------------


 

(c)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.9             Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall be an original and all of
which taken together shall constitute one agreement.

 

Section 7.10           Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

Section 7.11           Section Titles.  The section titles and table of contents
contained in this Agreement are provided for ease of reference only and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

 

Section 7.12           No Setoff.  No Seller’s obligations under this Agreement
shall be affected by any right of setoff, counterclaim, recoupment, defense or
other right such Seller may have against SRC, all of which rights are hereby
expressly waived by each Seller.

 

Section 7.13           Confidentiality.  Notwithstanding anything herein to the
contrary, there is no restriction (express or implied) on any disclosure or
dissemination of the structure or tax aspects of the transaction contemplated by
the Transaction Documents.  Furthermore, each party hereto acknowledges that it
has no proprietary rights to any tax matter or tax idea contemplated hereby or
to any element of the transaction structure contemplated hereby.

 

ARTICLE VIII

ADDITION AND REMOVAL OF SELLERS

 

Section 8.1             Addition of Sellers.  (a) Subject to clause (b) below
and any applicable provisions in any Indenture Supplement, from time to time one
or more direct or indirect Subsidiaries or Affiliates of SSCE may become a
Seller hereunder and a party hereto.  If any

 

24

--------------------------------------------------------------------------------


 

such Subsidiary or Affiliate desires to become a Seller, it shall submit a
request to such effect in writing to SRC. SRC, in its sole and absolute
discretion, may agree to or deny any such request; provided that if SRC shall
have failed to respond to any such request within 30 days after receipt thereof,
such request shall be deemed to have been denied. If SRC shall have agreed to
any such request, such Subsidiary or Affiliate shall become an additional Seller
hereunder and a party hereto on the related Seller Addition Date upon
satisfaction of the conditions set forth in clause (b) below.

 

(b)           Conditions Precedent to the Addition of a Seller.  No Subsidiary
or Affiliate of SSCE approved by SRC in writing as an additional Seller pursuant
to clause (a) above shall be added as a Seller hereunder unless the conditions
set forth below shall have been satisfied on or before the date designated for
the addition of such Seller (the “Seller Addition Date”):

 

(i)                                     SRC shall have received an additional
seller supplement in substantially the form of Exhibit B hereto (the “Additional
Seller Supplement”), duly executed and delivered by such additional Seller;

 

(ii)                                  SRC shall have received copies of duly
adopted resolutions of the board of directors of such Seller as in effect on the
related Seller Addition Date and in form and substance reasonably satisfactory
to SRC, authorizing this Agreement, the documents to be delivered by such Seller
hereunder and the transactions contemplated hereby, certified by the Secretary
or an Assistant Secretary  of such Seller;

 

(iii)                               SRC shall have received the certificate or
articles of incorporation or formation and by-laws of such Seller or other
organizational documents of such Seller, duly certified by the Secretary or an
Assistant Secretary of such Seller;

 

(iv)                              SRC shall have received a good standing
certificate with respect to such additional Seller dated as of a date reasonably
satisfactory to SRC;

 

(v)                                 SRC shall have received duly executed
certificates of the Secretary or an Assistant Secretary of such Seller dated the
related Seller Addition Date and in form and substance reasonably satisfactory
to SRC, certifying the names and true signatures of the officers authorized on
behalf of such Seller to sign the Additional Seller Supplement or any
instruments or documents in connection with this Agreement (on which
certificates SRC may conclusively rely until such time as SRC shall receive from
such Seller a revised certificate with respect to such Seller meeting the
requirements of this subsection (v));

 

(vi)                              such Seller shall have filed and recorded, at
its own expense, UCC-1 financing statements (and other similar instruments) with
respect to the SA Receivables and the other SA Transferred Assets in such manner
and in such jurisdictions as are necessary or desirable to perfect SRC’s
ownership

 

25

--------------------------------------------------------------------------------


 

interest thereof under the Uniform Commercial Code (or any other similar law),
and all other action necessary, in the opinion of SRC, to perfect SRC’s
ownership of the SA Receivables and the other SA Transferred Assets shall have
been duly taken; and

 

(vii)                           SRC shall have received written confirmation
from the Rating Agencies that the addition of such additional Seller will not
result in a downgrade or withdrawal of the current ratings on any outstanding
Notes of any Series; provided, however, three Sellers may be added annually with
notice to the Rating Agencies, but without obtaining written confirmation from
the Rating Agencies if (a) the added Sellers are in the same line of business as
the current Sellers; (b) the Eligible SA Receivables of each added Seller do not
represent more than five percent of the current aggregate Unpaid Balances of all
Eligible Receivables; and (c) the reserves related to losses and dilutions are
restated before each Seller is added to include the historical performance of
the SA Receivables transferred by the added Seller.

 

Section 8.2             Termination of Sellers.  (a) From and after the date
that any Seller notifies SRC (with a copy of such notice to the Servicer and the
Indenture Trustee), SRC shall cease buying SA Receivables and other SA
Transferred Assets from such Seller.  Each such Seller shall be released as a
Seller party hereto for all purposes and shall cease to be a party hereto on the
date on which there are no amounts outstanding with respect to SA Receivables
previously sold by such Seller to SRC, whether such amounts have been
repurchased, collected or written off in accordance with the Credit and
Collection Policies.  The Rating Agencies shall be notified by the Servicer of
such termination.  Prior to such date such Seller shall be obligated to perform
its servicing and other obligations hereunder and under the Transaction
Documents to which it is a party with respect to SA Receivables previously sold
by such Seller to SRC, including, without limitation, its obligation to deposit
Collections into the appropriate Lock-Box Accounts.

 

(b)           A terminated Seller shall have no obligation to repurchase any SA
Receivables other than SA Receivables sold by any Seller to SRC prior to such
Seller’s termination which are subject to an SA Repurchase Event.

 

(c)           Upon termination of a Seller, the reserves related to losses and
dilutions shall be recalculated to exclude the historical performance of the
terminated Seller.

 

[Remainder of page intentionally left blank.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives, as of the date first above
written.

 

 

STONE RECEIVABLES CORPORATION

 

 

 

 

 

By:

/s/ Richard P. Marra

 

 

Name:

Richard P. Marra

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.,

 

as a Seller

 

 

 

 

 

By:

/s/ Richard P. Marra

 

 

Name:

Richard P. Marra

 

 

Title:

Assistant Treasurer

 

S-1

--------------------------------------------------------------------------------


 

Schedule 4.1(k)

 

LOCKBOXES

 

Bank of America, N.A.

 

Lock-Box Addresses: 840865, 409813 and 18265

 

Lock-Box Account No. 3750677531

 

 

 

JPMorgan Chase Bank, N.A.

 

Lock-Box Nos. 21515, 905338 and 730707

 

Lock-Box Account No. 636282956, 1007574

 

1

--------------------------------------------------------------------------------


 

Schedule 4.1(m)

 

OFFICES; QUALIFICATION TO DO BUSINESS

 

Location of Records:

401 Alton Street

 

 

 

Alton, Illinois 62002

 

States in which Seller is duly qualified to do business:

 

 

 

Alabama, Arizona, Arkansas, California, Colorado, Connecticut, Florida, Georgia,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Mexico, New
Jersey, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Utah, Virginia,
Washington, West Virginia, Wisconsin

 

1

--------------------------------------------------------------------------------


 

Schedule 4.1(p)

 

UCC INFORMATION

 

Smurfit-Stone Container Enterprises, Inc.

 

True Legal Name:

Smurfit-Stone Container Enterprises, Inc.

 

 

Jurisdiction of Organization:

Delaware

 

 

Chief Executive Offices/Collateral Locations:

150 N. Michigan Avenue, Chicago, Illinois
60601

 

 

FEIN:

36-2041256

 

 

Organizational Identification Number:

2123437

 

 

Prior to November 1, 2004, Smurfit-Stone Container Enterprises, Inc. operated
under the name  Stone Container Corporation.  In addition, Smurfit-Stone
Container Enterprises, Inc. used the following names in connection with the
conduct of its business or the ownership of its properties during the past five
years: i 2 i, Smurfit-Stone Recycling Company and Castle Rock Container.

 

1

--------------------------------------------------------------------------------


 

Exhibit A

FORM OF SHORT-TERM NOTE

 

November 23, 2004

 

FOR VALUE RECEIVED, the undersigned, STONE RECEIVABLES CORPORATION, a Delaware
corporation, (“SRC”) hereby promises to pay to the order of Smurfit-Stone
Container Enterprises, Inc., a Delaware corporation (together with its
successors and assigns, the “Lender”), to the “Lender’s Account” (as defined
below) in lawful money of the United States of America and in immediately
available funds, on the Short-Term Note Maturity Date (as defined below), the
aggregate unpaid principal sum outstanding of all loans made from time to time
by the Lender to SRC to fund the acquisition of Receivables by SRC as
contemplated by and in accordance with the Sale Agreement referred to below. 
SRC may at any time and from time to time prepay the outstanding indebtedness
evidenced hereby, in whole or in part, without premium or penalty.

 

This Short-Term Note is referred to in and was executed and delivered pursuant
to that certain Sale Agreement dated as of November 23, 2004 (as such agreement
may be amended, restated or otherwise modified from time to time, the “Sale
Agreement”).  Reference to the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein (which are not
otherwise specifically defined herein) and which are defined in the Sale
Agreement or the Master Indenture (as defined in the Sale Agreement) shall have
the meanings assigned to such terms in the Sale Agreement and the Master
Indenture, respectively.

 

SRC further promises to pay interest on the outstanding unpaid principal amount
hereof, as provided in the Sale Agreement, for each day from the date hereof
until payment in full hereof at a rate equal to the Eurodollar Rate for such day
plus one-half of one percent (0.5%); provided, however, that if SRC shall
default in the payment of any principal hereof, SRC promises to pay interest on
any such unpaid amounts, from and after the Business Day immediately following
the Business Day SRC receives notice thereof from the Lender to the date of
actual payment, at two percent (2%) per annum in excess of the rate of interest
otherwise payable hereunder (but in no case higher than the highest lawful
rate).  Interest shall be payable on each Payment Date in arrears.

 

The Lender is authorized and directed by SRC to enter on the grid attached
hereto, or, at its option, in its books and records, the date and amount of each
loan made by it which is evidenced by this Short-Term Note and the amount of
each payment of principal made by SRC, and absent manifest error, such entries
shall constitute prima facie evidence of the accuracy of the information so
entered; provided, that neither the failure of the Lender to make any such entry
nor any error therein shall expand, limit or affect the obligations of SRC
hereunder.

 

All payments of principal and interest in respect of this Short-Term Note shall
be made to the Lender in lawful money of the United States of America in same
day funds to the Lender’s account at such place as shall be designated from time
to time in writing by the Lender for such purpose in accordance with the terms
of the Sale Agreement (the “Lender’s Account”).

 

1

--------------------------------------------------------------------------------


 

The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of all “Senior Claims” of SRC, which is any Indebtedness of SRC
and all renewals, extensions, refinancings and refundings thereof, except any
such Indebtedness that expressly provides that it is not senior or superior in
right of payment hereto, including any Indebtedness that would become due except
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a), and interest fees and charges that, but for the filing
of a petition in bankruptcy with respect to SRC would accrue on such Obligations
whether or not a claim is allowed against SRC for the same in such proceedings.
 “Indebtedness” is any indebtedness, whether or not contingent, in respect of
borrowed money or evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereto) and
guarantees of any of the foregoing, whether or not any such indebtedness would
appear as a liability on a balance sheet of SRC prepared on a consolidated basis
in accordance with generally accepted accounting principles.

 

All scheduled payments of principal and interest in respect of Senior Claims
must be paid before this Short-Term Note shall be payable, and all scheduled
payments of principal and interest on this Short-Term Note shall be payable only
to the extent that SRC, after paying all of its accounts payable and other
expenses and obligations, has funds to make such payments.  SRC agrees, and the
holder hereof, by accepting this Short-Term Note agrees, to the subordination
provisions herein contained.

 

Lender agrees that upon any distribution of the assets or readjustment of the
obligations of SRC, whether by reason of voluntary or involuntary liquidation,
dissolution, winding up, composition, bankruptcy, reorganization, arrangement,
receivership, assignment for the benefit of creditors or any marshalling of its
assets or the readjustment of its liabilities or any other action or proceeding
whether partial or total (collectively, “Bankruptcy Proceeding”), the holders of
the Senior Claims (“Senior Holders”) shall be entitled to receive cash payment
in full of lawful money of the United States of America of any and all Senior
Claims in accordance with their respective terms prior to the payment of, or
other distribution in respect of, all or any part of the indebtedness or other
obligations hereunder.

 

In order to enable any Senior Holder or any such trustee, agent or
representative acting on behalf of any such Senior Holder, to enforce their
rights hereunder in any Bankruptcy Proceeding, such Senior Holders are hereby
irrevocably authorized and empowered in their respective discretion to present
for and on behalf of Lender such proofs of claim against SRC on account of the
indebtedness or other obligations hereunder as such Senior Holder may deem
expedient or proper and to vote such proofs of claim in any such Bankruptcy
Proceeding, and to receive and collect any and all dividends or other payments
or disbursements made thereon in whatever form the same may be paid or issued
and to apply the same on account of any Senior Claim in accordance with the
provisions of the Master Indenture.  Lender agrees to execute and deliver any
assignments or instruments which may be expedient or necessary to enable any
Senior Holder to enforce any such claims and to collect any and all dividends or
other payments or disbursements which may be made at any time on account of this
Short-Term Note.

 

Lender further agrees that it shall not (i) challenge the legality, validity,
enforceability or priority of the Senior Claims or the legality, validity,
enforceability, perfection or priority of the liens granted in support of the
Senior Claims or the rights of Senior Holders in respect of the

 

2

--------------------------------------------------------------------------------


 

Senior Claim, (ii) exercise any remedy or commence, prosecute or participate in
any action, whether private, judicial, equitable, administrative or otherwise,
including without limitation any bankruptcy case, against SRC or any of its
assets to enforce any rights under or in respect of this Short-Term Note or
otherwise take any action to collect, recover or seek enforcement of payment of
this Short-Term Note prior to one year plus one day after the latest occurring
Legal Final Maturity for any Series of Notes (the “Short-Term Note Maturity
Date”); provided that this paragraph shall not prohibit (subject to the
subordination terms hereof) Lender from filing a proof of claim or otherwise
participating in any such proceeding not commenced by it or SRC to the extent
the Senior Holder does not file a proof of claim in respect of this Short-Term
Note pursuant to the preceding paragraph.

 

In the event that, notwithstanding the foregoing provisions prohibiting such
payment or distribution, Lender shall have received any payment under or in
respect of this Short-Term Note at a time when such payment is prohibited and
before the principal, interest and all other amounts constituting the Senior
Claims are paid in full in cash in accordance with their respective terms, then
in such event such payment or distribution shall be received and held in trust
for the Senior Holders and shall be paid over or delivered to such Senior
Holders or their agent to the extent necessary to pay in full, in accordance
with its terms the principal, interest and all other amounts of such Senior
Claims after giving effect to any concurrent payment or distribution to the
Senior Holders in respect of such Senior Claim.

 

To the extent that SRC makes any payment on the Senior Claims which is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver or any other party under any
Bankruptcy Proceeding or otherwise (such payment being hereinafter referred to
as a “Voided Payment”) then, to the extent of such voided payment, that portion
of the Senior Claims which had previously been satisfied by such Voided Payment
shall be revived to continue in full force and effect as if such Voided Payment
had never been made and, until the amount of such Voided Payment is fully and
finally restored to the Senior Holders, the foregoing subordination provisions
shall be in full force and effect with respect to the obligations of SRC
hereunder.

 

The foregoing subordination provisions shall not be released, discharged or
otherwise affected by:

 

(1)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Seller, the Servicer, the Issuer or SRC
(each, a “Relevant Person”) under any Transaction Document, by operation of law
or otherwise;

 

(2)           any modification or amendment of or supplement to any Transaction
Document;

 

(3)           any release, non-perfection or invalidity of any direct or
indirect security for any obligation of any Relevant Person under any
Transaction Document;

 

(4)           any change in the corporate existence, structure or ownership of
any Relevant Person, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Relevant Person or its assets or any resulting
release or

 

3

--------------------------------------------------------------------------------


 

discharge of any obligation of any Relevant Person contained in any Transaction
Document;

 

(5)           the existence of any claim, setoff or other rights which the
holder hereof may have at any time against any Relevant Person, including the
Indenture Trustee, or any other corporation or person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(6)           any invalidity or unenforceability relating to or against any
Relevant Person for any reason of any Transaction Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Relevant
Person of any amount payable by any Relevant Person under any Transaction
Document; or

 

(7)           any other act or omission to act or delay of any kind by any
Relevant Person or any other corporation or person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of such subordination provisions.

 

4

--------------------------------------------------------------------------------


Exhibit A

 

THIS SHORT-TERM NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401(1) OF THE GENERAL OBLIGATIONS
LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS THEREOF) AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

Wherever possible each provision of this Short-Term Note shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Short-Term Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Short-Term Note.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

 

STONE RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule
to
SHORT-TERM NOTE

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount
of
Loan

 

Amount
of
Principal Paid

 

Unpaid
Principal
Balance

 

Notation
made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF ADDITIONAL SELLER SUPPLEMENT]

 

 

ADDITIONAL SELLER SUPPLEMENT

 

SUPPLEMENT, dated [               ], to the Sale Agreement, dated as of November
23, 2004 (as amended, supplemented or otherwise modified from time to time in
accordance with its terms, the “Sale Agreement”), among Smurfit-Stone Container
Enterprises, Inc. (“Stone”), as a Seller, the other Sellers added pursuant to a
prior Additional Seller Supplement and Stone Receivables Corporation, as the
Purchaser.

 

W I T N E S S E T H:

 

WHEREAS, the Sale Agreement provides that any direct or indirect Affiliate or
Subsidiary of Stone, although not originally a Seller thereunder, may become a
Seller under the Sale Agreement upon the satisfaction of each of the conditions
precedent set forth in Section 8.1 of the Sale Agreement;

 

WHEREAS, the undersigned was not an original Seller under the Sale Agreement but
now desires to become a Seller thereunder.

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

The undersigned agrees to be bound by all of the provisions of the Sale
Agreement applicable to a Seller thereunder and agrees that it shall, on the
date this Supplement is accepted by Stone, the Purchaser and the Indenture
Trustee and each of the conditions precedent set forth in Section 8.1 of the
Sale Agreement have been satisfied, become a Seller for all purposes of the Sale
Agreement to the same extent as if originally a party thereto.

 

Schedules 4.1(m) and 4.1(p) hereto shall supplement Schedules 4.1(m) and 4.1(p)
of the Sale Agreement with respect to the undersigned Seller.

 

[signature page follows]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[Insert name of Seller]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[address]

 

 

Accepted as of the date

 

first above written:

 

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

STONE RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Indenture Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------